DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (WO 2011/137909 A1: figure; page 1, lines 15-21; page 5, lines 9-11 and 20-35 and page 5, line 36 to  page 6, line 12).
Christensen teaches a wind turbine component which uses remote sensors to monitor the temperature of the surrounding resin in regards to the remote sensors during a curing process.  The process is detailed as laying dry fibrous reinforcement within a mold and then resin infusion molding of the fibers to form a wind turbine component, see the paragraph bridging pages 5 and 6.  The fibrous reinforcement can be selected from mats of glass fiber as described on page 6, lines 6-12.  The reference further details the formation of wind turbine blades as the wind turbine component, page 1, lines 1-21.  Applicant has not detailed or provided evidence of any unexpected result in a wind turbine blade formed by the method of the instant claims.  Further, the reference teaches using remote sensors during resin infiltration molding of a wind turbine blade.
Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malecha et al (DE 10 2018 104 519 A1: figures 1-3 and the attached translation, specifically: page 2, lines 36-42 for glass fibers; page 3, lines 62-67 for mold and cover layer or vacuum bag; page 3, lines 88-99 for infiltration of fibers, monitoring of temperature, wetting of fibers and viscosity of liquid and use of a wireless sensor; page 4, lines 116-122 for placement of sensors on the component, on the mold space or on the mold and a plurality of sensors read separately; page 4, lines 129-135 for use of a receiver arranged remotely from the component, molding tool, the molding surface; page 4, lines 140-143 for sensor arranged in the working space, the transmitter arranged within the working space and the electrical control device located outside the working space; page 6, lines 215-220 for working of the transmitter and the sensor;  and page 7, lines 260-293 for discussion of a large number of disposable sensors without cumbersome wiring and discussion of control of the process using the control system).
Malecha et al teach a process of resin infiltration of dry fiber materials placed on a mold (106) and covered by a vacuum bag (104, 118 in figure 2) to form a fiber-plastic composite component (100).  A plurality of disposable sensors (128) are placed on the component or the mold to detect the temperature of the resin, the wetting of fibers or the viscosity of the liquid.  Receivers (160) detect the signals sent from the sensors and feed information to a control device (156) to control the feeding of liquid to the mold and the heating of the mold to control the curing of the resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malecha et al taken together with Nelson et al (8,196,452: figures 1-3; column 2, lines 3-7 and 43-64 and column 4, lines 39-42).
Malecha et al disclose all claimed features except for the use of pressure sensors to control the molding process.
Nelson et al disclose a process of resin infusion of dry fibrous materials within a mold and vacuum bag wherein the pressure at multiple locations over the vacuum bag are sensed by remote sensors (column 4, lines 39-42) to control the molding process.
It would have been obvious at the time of the effective filing date of the application to modify the process of Malecha et al by using remote pressure sensors as disclosed by Nelson et al for the purpose of controlling the process using pressure measurements.  The use of pressure instead of temperature was clearly a design choice of those of ordinary skill in the art to control the process.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malecha et al alone or combined with Nelson et al further taken together with Christensen.
Malecha et al disclose all claimed features except for the use of a two-part mold as the reference teaches a mold and a vacuum bag or the formation of a wind turbine blade.
Christensen discloses a method of forming a wind turbine blade using a two-part mold (12, 14) which includes remote sensing of the mold process.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Malecha et al by using a two-part mold as disclosed by Christensen as such was a well-known manner of forming a more defined shape in comparison with a mold covered by a vacuum bag.  It would have been further obvious to form a wind turbine blade as disclosed by Christensen as such was a well-known type of fiber reinforced composite article formed by resin infusion with a mold.  It would have been further obvious to modify the process of Malecha et al by using a glass fiber matt as disclosed by Christensen as such was a well-known dry fiber lay-up material to form a portion of a fiber reinforced composite plastic wind turbine blade.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malecha et al alone or combined with Nelson et al further taken together with Huang (6,957,777: figures 1-4 and 16; and column 2, lines 36-67).
Malecha et al disclose all claimed features except for the disposable sensor having an adhesive layer or being flexible.
Huang discloses an RFID label (A) having a soft circuit board that includes an adhesive layer to attach it to a plastic article.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Malecha et al by using a removable sensor that is flexible and has an adhesive layer as disclosed by Huang for the purpose of being easily attachable in a determined position upon a substrate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Malecha et al alone or combined with Nelson et al further taken together with Johnson et al (2018/0319046 A1: figures 1 and 7 and paragraph 41).
Malecha et al disclose all claimed features except for the use of balsa wood as a material of the wind turbine blade.
Johnson et al disclose a method of forming a wind turbine rotor blade wherein fiber reinforced composite plastic is combined with balsa to form a composite blade.
It would have been obvious at the time of the effective filing date of the application to modify the process of Malecha et al by using a balsa material as a constituent of the blade as disclosed by Johnson et al as such was a well-known material for forming a composite blade.  One of ordinary skill in the art would expect the balsa material to form a blade of suitable use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/14/2022